Title: John B. Chandler to Thomas Jefferson, 9 April 1812
From: Chandler, John B.
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Pinckniy Ville 
                     9the Apl. 1812
          
                  I Wrote to you from Moble that I Wold be with you by the Last of this Month but I wold not be abel to be of as Soon as I Supposed but am Now on my way and wold be in  albermarl as Soon as I Can perform the Jurney at Least I will be with 
                  in the State befor my Business Sets in a New and wold be hopey If thay Cold be a berth Procourd in your mills as that be a Cuntrey that I much admired 
                  admire and Wold drauther be ther then aney whear Else
          I wrote you that I had funds which I wold be hopey to have the mills or a part which I am in funds Serfishant
          and that business I Wold profuir to aney other
          I am Dear Sir Your most obedent
                  Jno B. Chandler
        